                                     Case 3:21-cv-00923-TSH Document 4-1 Filed 02/11/21 Page 1 of 3


                           1    JENNTFER J. CAPABIANCO (SBN t93371)
                                j capabianco @selmanlaw. com
                          2     JTLLTAN R. HARVEY (SBN 3197rt)
                                j harvey@selmanlaw. com

                           J    SELMAN BREITMAN LLP
                                33 New Montgomery, Sixth Floor
                          4     San Francisco, CA 94105-4537
                                Telephone: 415.979.0400
                           5    Facsimile: 415.97 9.2099

                           6
                                Attorneys for Defendant DISH NETWORK LLC
                           7

                           I                                            UNITED STATES DISTRICT COURT
                           9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                         l0
                                LEONARD NORDEMAN,                                        Case    No.   3 :21   -cv-00923-TSH
                         11
    Þi                                              Plaintiff,                           DECLARATION OF SHANNON PICCHIONE IN
    J                                                                                    SUPPORT OF MOTION TO DISMISS, OR IN TH
    ¡                    12
                                            v.                                           ALTERNATIVE, STAY LITIGAITON PENDING
                                                                                         ARBITRATION
    d    È               13
                                DISH NETWORK LLC,
    )-r J                                                                                                      March 25,2021
        F                14                                                              Date:
                                                    Defendant.                           Time:                 10:00 a.m.
o
t-r
         U)
                         15                                                              Judge:                Thomas S. Hixson
         fr.l
         z                                                                               Courtroom:            G
m        ú
         t-.
                         t6
    C$   F
    H                    t7                                   DECLARATION OF SHANNON PICCHIONE
    C)
(t)                      18
                                     I, SHANNON PICCHIONE, declare and state as follows:
                         t9
                         20         1. I am employed      as the   Vice President of Billing & Credit at DISH Network, L.L.C. ("DISH").

                         2l              I am over the   age of   2L I make this Declaration based on personal knowledge,         based on

                         22              information provided to me in company documents, and based on communications with

                         23              company personnel in the ordinary course of my duties. I would be willing and able to

                         24              testifl'thereto if and when called upon to do   so.


                         25         2.   DISH is a satellite television services provider. DISH (formerly operating under EchoStar)

                         26              has been in business since the 1985, and there are currently almost 12         million subsøibers to

                         27              DISH's satellite television services in the United States.

                         28         3.   DISH is organized under the laws of the State of Colorado and is headquartered in

                                                                                         1

                                                                             DECLARATION IN SUPPORT OF MOTION TO DISMISS OR STAY
                                                                                                                               3:21-cv-00923-TSH
9   49 49605 4841 -59 43 -'17   vl
                      Case 3:21-cv-00923-TSH Document 4-1 Filed 02/11/21 Page 2 of 3




                                         Englewood, Colorado.

                          2        4.    Plaintiff, LEONARD NORDEMAN, called DISH to discuss purchase of satellite television

                          J              services on July 30, 2016, with assistanse ftom a sales representative, Please find attached

                          4              hereto as Exhibit A a true and correct copy of the hanscript of the sales call with personal

                                         identifying information redacted,

                          6        5. During the sales call, Plaintiff    agreed to purchæe satellite television seryices. At that time,

                          7              the sales representative advised plaintiff, in part,   that'the only time you're locked into
                          I              something is when the installers go out there and you speciûcally sign the conhact." [Exhibit

                          9              A at23:20-221 During the call, the sales representative also advised Plaintiff, in part, that if
                      l0                 "your account is disco¡rnected, you'll lose the offer, and of course in order to get the offer,

                      ll                 you need to agree to a24 month commitment. You'rÕ still bound by this commitnent if you
    â{
    I
    l-ì               L2                 move, and    if you break the commitment, you'll   be charged an early termination fee of $20

    ed               r3                  for each month remaining in your sommiunent to the card you used to qudiry." [Exhibit A
          J
    H     t-.        14                  at23:2-91
    (1) Ø
    $i    t¡.¡       15            6.   As is customary in the satellite and cable television industry, in addition to providing
     z
  Êq &
     o               ló                 customers with relevant terms and conditions throughout the sales process, DISH requires its
          F
    ctü   F
                     t7                 equipment installation technicians to ensure that all customers, including Plaintiff, æe
   C)
  U)                 l8                 presented    with-and given the opportunity    to read and   sign-all   agreements pertaining to

                     l9                 service, equipment, thc relationship of the parties, etc. on the day the equipment is instatled

                    20                  and servioes begin.

                    2l         7   '    Plaintiffhad satellite television services installcd and activated through DISH on August 7,

                    22                  2At6.

                    23         8.       When DÍSH installs and. activates satellite services, it is DISH's standa¡d operating policy for

                    24                  customers to electronically sign the required Services Agreement and Digital llome

                    25                  Advantage Plan Agreement via a tablet provided by the service installation technician,

                   26                   Satellite television servíces are not providod if the customer does not sígn the foregoing

                   27                  agreoments. After a customer signs the tablet at the first place that requires a signature, the

                   28                  customer ptesses a button to duplicate the signature/initials for fhe remainder of the

                                                                                      2
                                                                          DECLARá,TION TN SUPPORT OF MOTION TO DISMÍSS OR STAY
                                                                                                                          3¡2 I -cv-00923-TSFI
949 49605 4847-5943.77E       vl
                       Case 3:21-cv-00923-TSH Document 4-1 Filed 02/11/21 Page 3 of 3




                                            document areas that require a signature after being given the opportunity to read the

                           )                subseguent portions. This is standard e-signature procedure throughout the satelliæ

                           3               television services industry.

                           4         9,    A true and correct copy of the DISH Service Agreement that Plaintiffcxecuted is attached

                           5               hereto Exhibit   B, Plaintiff   signed the Servíce Agreement on August 7,2016.

                           6         10. A true and correct copy of the Digital Home Advantage Plan Agreement ("DHAPA") that

                           7               Plaintiffsigned on August 7,2016, is attached to hereto as Exhibit C,

                           I         11. A true and correct copy of the Residential Cusüomer.A.greement        ("RCA") that Plaintiff

                        9                  agrecd to via the Service Agreement and DHAPA that he exeouted on August 7,2016, is

                       l0                  attached hereto as Exhibit D.

                      1I             12.   the RCA is a staudard residential customer service     agreement that is publicly available on
   Êi
   J                   t2                  DISH's website, and it was publicly available on DISH's website when Plaintiffsigned up
   hl

   crü   È             t3                  for DISH's services and tluoughout the duration of his service agleement.
   Ê     J
         t-           t4             13. DISH sent      Plaintiffbills from August 22,2016 tluouglr November     12,zïn.    Plaintiff paid
   ()    U'
   l-{ t¡¡            l5                   his bills monthly through July 24,2017.
  Êa 7-&
         C)
         ¡-           t6             14, Plaintiff has not initiated the informal dispute resolution notice process for the disputes set
   ld
                      t7                   forth in his November 30, 2020; Complaint.
   o                  t8             15, DISH customer servise representatives had informal discussions with Plaintiff regarding
  V)
                      I9                   some of his disputes, but no informal dispute resolution notice prooess \¡vas ev€r initiated by

                      20                   Plaintiff.

                      2l              I declare under penalty of perjury under the laws of the State of California that the foregoing is

                      22         truç ånd correc,t.

                      23
                                      Executed      this      l0           day of February 202!, at Englewood, Colorado.
                      24

                      25

                      26
                                                                                                      SHANNON PICCHIONE
                      27

                      ?8

                                                                                          3
                                                                               DECLAR.ATION IN SUPPORTOF MOTION TO DISMISS OR STAY
                                                                                                                           3:21'cv-00923-TSH
949 {9óO5 164?.f941            ,vl
